DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments 	
4.1.	Applicant’s arguments filed 4/6/2022 have been fully considered but they are not persuasive.
4.2.	Applicant’s Response applicant argues, in substance that “Wu does not disclose or suggest “receiving, by a first device associated with a first user account, an invitation to access content associated with the first user account on a second device associated with a second user account”, as recited in the claim…..” (remark, pages 6-8).
 The Examiner respectfully disagrees with Applicant’s arguments; the examiner submits that the combination of Lewis and Wu discloses above features. For example, Wu discloses in col.4, lines 38-67, there are two devices, first devices associated with a use account as well as “this user account may be verified based on account information stored on the server 38.” Furthermore, col.5, lines 51-67, clarifying that “For example, a user at a party may wish to view a movie on the host's shared media device, but may wish to order the movie from their own device using their own user account information. In this example, the second device 36 may be authorized to access the media content at the time the movie is ordered”.

4.3.	Applicant argues that “… dependent claim 3 recites, “wherein the invitation comprises a first ID associated with the first user account and a second ID associated with the second user account, and wherein the sending comprises sending the first ID and the second ID as part of the request for authorization… Lewis disclose these features of dependent claim 3. Applicant respectfully disagrees. …..” (remark, pages 7-8).
The Examiner respectfully disagrees; the examiner submits that the combination of Lewis and Wu discloses above features. For example, Lewis discloses (paragraphs 49-50) two user devices (108 and 110). Each device have their own id/login/accounts and server facilitate communications between two the two devices. Furthermore, paragraphs 28, clarifying “…..he server can add an identifier corresponding to the second user device to the ACL corresponding to the display device, thereby allowing the second user device to be authenticated to the display device without requiring a password and/or code to be explicitly input by a user of the second user device.” (also see [0046])
Therefore, in view of the above reasons, the rejections are maintained.
Claim Rejections - 35 USC § 103
5.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


5.2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20180083961 to Lewis et al (“Lewis”) in view of US Patent No. 9323916 issued to Wu et al (“Wu”).
 	As per claim 1, Lewis discloses a method, comprising: receiving, by a first device associated with a first user account, an invitation to access content/devices associated with the first user account on a second device associated with a second user account ( [0013], "user device 108 can detect and invite user device 110 to be authenticated to communicate with the display device", paragraph [0049]; "authentication of a user device to the display device can be based on a user account that is logged in on the user device ... the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a particular application executing on the user device, and/or any other suitable service.", paragraph  [0046], [0028], also see fig. 3 and associated texts, [0004], [0032]);
sending, by the first device and to a server, a request for authorization to access the content/devices associated with the first user account on the second device associated with the second user account ("user device 11 0 can request permission to be authenticated to communicate with the display device from server 102", paragraph [0051]; "authentication of a user device to the display device can be based on a user account that is logged in on the user device", paragraph [0046], also see fig. 3 and associated texts, [0006], [0027]),
 the request corresponding to information included with the invitation ("user device 110 can transmit a request to be authenticated to server 102 that includes the token", paragraph [0051]; "In some implementations, the token can be transmitted in connection with the invitation message transmitted at block 306", paragraph [0050];"authentication of a user device to the display device can be based on a user account that is logged in on the user device ... the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a particular application executing on the user device, and/or any other suitable service.", paragraph [0046]", also see fig. 3 and associated texts, [0016], [0032]);
receiving, by the first device and from the server, the authorization to access the content/devices associated with the first user account on the second device associated with the second user account ("At 312, server 102 can grant permission to user device 110 to communicate with the display device. For example, in some implementations, in response to receiving the token corresponding to the display device, server 102 can add user device 110 to the ACL. .. , server 102 can transmit any suitable message to user device 110 indicating that permission has been granted", paragraph [0052], also see fig. 3 and associated texts); and
accessing, based at least in part on the received authorization, the content associated with the first user account on the second device associated with the second user account ("receive, from a user device, a request to present a media content item on the display device. In some implementations, the request can include any suitable information and can be received in any suitable manner. For example, in some implementations, the request can include an identifier corresponding to a media content item stored on server 102. As another example, in some implementations, the request can be received via a selection of a media content item from an application or browser window presented on the user device ... process 400 can verify that the user device is included in the ACL stored at block 402. Note that, in some implementations, the requested content can be any suitable type of media content", paragraph [0059]; "authentication of a user device to the display device can be based on a user account that is logged in on the user device ... the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a particular application executing on the user device, and/or any other suitable service.", paragraph [0046]).", also see fig. 3 and associated texts, ).
Additionally Lewis disclose the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a particular application executing on the user device, and/or any other suitable service.", paragraph  [0046]; however Lewis does not explicitly disclose however in the same field of endeavor, Wu discloses a first device associated with a first user account, an invitation to access content associated with the first user account on a second device associated with a second user account (4:38-67, also see fig. 3 and associated texts, col.5, lines 51-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lewis with the teaching of Wu by including the feature of access content and associated with a user account, in order for Lewis’s system to for securely authorizing access to media content from a first device to a second device. Access to content may be authorized by performing authentication from the first device. Information used for authentication (e.g. login information) is not shared with the second device. Instead, a token may be used to authenticate the second device. The authorization process may be done in a secure manner by sharing only the generated token with the second device. Authentication information may not be derived from the token, and accordingly, even if the second device is not secure or the token is exposed, authentication information remains secure (Wu, Abstract).      
As per claim 2, the combination of Lewis and Wu discloses the method of claim 1, wherein the authorization to access the content is limited to when the first device is connected to a same local area network as the second device (Lewis, paragraphs [0029], [0054],  connection to a particular network (e.g., a WiFi network within a home, a BLUETOOTH network, and/or any other suitable type of network),).

As per claim 3, the combination of Lewis and Wu discloses the method of claim 1, wherein the invitation comprises a first ID associated with the first user account and a second ID associated with the second user account, an wherein the sending comprises sending the first ID and the second ID as part of the request for authorization  (Lewis, paragraph [0049]-[0050], the invitation message can indicate a name of and/or an identifier of the display device (e.g., "Living Room Television," and/or any other suitable name or identifier).-  indicating an identity of user device 110 to server 102., also see [0028], [0046]).
As per claim 4, the combination of Lewis and Wu discloses the method of claim 3, wherein the authorization comprises a token which includes the first ID and the second ID (Wu, 1:25-55). The motivation regarding the obviousness of claim 1 is also applied to claim 4. 

As per claim 5, the combination of Lewis and Wu discloses the method of claim 3, wherein the invitation further comprises a third ID associated with a home account, and wherein the sending further comprises sending the third ID as part of the request for authorization (Lewis, paragraph [0049], the invitation message can indicate a name of and/or an identifier of the display device (e.g., "Living Room Television," and/or any other suitable name or identifier, also see [0046]).

 	As per claim 6, the combination of Lewis and Wu discloses the method of claim 1, wherein the second device is further associated with a home account corresponding to the second user account and the authorization provides for further access to the content associated with the first user account on one or more third devices associated with the home account (Lewis, paragraph [0049], [0046], the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a particular application executing on the user device, and/or any other suitable service).

	As per claim 7, the combination of Lewis and Wu discloses the method of claim 1, further comprising: receiving, by the second device, an indication of the authorization; and providing, by the second device, the indication of the authorization to a second server which stores the content, the second server being configured to provide the content to the second device based on the indication of the authorization (Lewis, paragraphs [0046], [0058]-[0059], also see [0028]).

As per claim 8, the combination of Lewis and Wu discloses the method of claim 7, further comprising: receiving, by the server, a request to revoke the authorization to access the content; and sending an indication of the revocation to the second server (Lewis, paragraphs [0054], server 102 can remove user device 110).

As per claim 9, the combination of Lewis and Wu discloses the method of claim 9, wherein the request to revoke is received from a device associated with the first or second user account (Lewis, paragraph [0010], transmitting, to the server, a request to remove authentication permission for the second user device to the display device).

 	As per claim 10, the combination of Lewis and Wu discloses the method of claim 7, wherein the first user account is associated with a content library provided by the second server (Lewis, paragraphs [0058]-[0059]).

Claim 11-19, are rejected for similar reasons as stated above. 

As per claim 20, the combination of Lewis and Wu discloses the computer program product of claim 19, wherein the authorization comprises a token that is provided to a content server, and the content associated with the first user account is provided to the second device associated with the second user account by the content server based at least in part on the token (Lewis, paragraphs [0058]-[0059]). 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).

a). US Patent Application No. 20160352712 to Tamp et al discloses In some examples, a vehicle head unit of a vehicle includes at least one processor; and at least one module operable to: responsive to authenticating a first user at a vehicle head unit of a vehicle, establish a session with a first user identifier, the first user identifier associated with the first user; responsive to authenticating a second user at the vehicle head unit, associate a second user identifier with the session, the second user identifier associated with the second user, wherein the first and second user identifiers are concurrently associated with the session; generate data while the first and second user identifiers are concurrently associated with the session; and store, based on the first user identifier and the second user identifier, the data to both a first user account associated with the first user identifier and a second user account associated with the second user identifier.

b). US Patent Application No. 20130309971 to  Kiukkonen et al discloses example method, apparatus, and computer program product embodiments are disclosed to enable granting access rights to guest devices. Example embodiments include a method comprising receiving, by a first device, an input from a user of the first device to grant access rights to a wireless short-range communication network to a user of a second device when the first device is present within coverage of the wireless short-range communication network; and transmitting, by the first device, an access grant message to a control node managing the wireless short-range communication network, wherein the access grant message comprises one or more rules indicating that access rights for a second device are to be granted only when the first device is present within coverage of the wireless short-range communication network.

c). US Patent Application No. 20140289331 to  Chan et al discloses at least one embodiment of this disclosure includes a method of sharing application states across different user profiles. The method can include: receiving a request from a first computing device associated with a first user profile to load an application state of a target application, wherein the application state is owned by a second user profile; verifying permission for the first user profile to load the application state owned by the second user profile; configuring a sharing instance of the application state of the target application by accessing application data of the application state associated with the second user profile in a storage service; and sending the sharing instance to be loaded onto the first computing device.
	
d). US Patent Application No. 20130225080 to Doss et al discloses source data stored on a source device may be shared with other devices. Sharing the source data may include facilitating communication associated with the source data, based on a first communication protocol, between a first device and another device. Receiving a first token associated with the source data may be facilitated. The first token may be encoded to enable communication using a near proximity communication (NPC) protocol. Communication of the first token may be provided to a second device, located within five feet of the first device, using the NPC protocol, to enable the second device to access the source data utilizing a second communication protocol. The NPC protocol is a wireless communication protocol, and supports automatic connection between at least two devices located within five feet. The first and second devices are NPC-enabled devices.

e). US Patent Application No 20110265157 to Ryder el al., discloses this is directed to providing access to content stored on a local cloud. In particular, a device can direct a librarian service overseeing the operation of a local cloud to provide another device with access to content stored on the local cloud. The librarian service can generate credentials for the other device, and provide the credentials to the other device. Using the credentials, the other device can connect directly to the local cloud and access the content. In addition, the local cloud can validate the credentials of the other before providing access to the content. The credentials can include, for example, a key to install or load on the device. The librarian may not require, however, the user to create credentials or register with the librarian before being permitted to access the content on the local cloud.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497